            Case 2:16-cr-00100-GMN-DJA Document 358-1 Filed 04/16/19 Page 1 of 8



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada State Bar No. 13644
 3 DANIEL D. HOLLINGSWORTH
   Assistant United States Attorney
 4 Nevada State Bar No. 1925
   501 Las Vegas Boulevard South, Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Daniel.Hollingsworth@usdoj.gov
   Attorneys for the United States
 7

 8                                     UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEVADA
 9
10 UNITED STATES OF AMERICA,                                          2:16-CR-100-GMN-CWH

11                       Plaintiff,                                   Index of Exhibits

12              v.

13 JAN ROUVEN FUECHTENER
   (AKA LARS SCHMIDT),
14

15                       Defendant.

16 Exhibit 1 .............................................................................................................. Affidavit

17 Exhibit 2 ...................................................................... Advertisement Certification Report

18

19

20

21

22

23

24

25

26

27

28


                                                                 Page 1
     Case 2:16-cr-00100-GMN-DJA Document 358-1 Filed 04/16/19 Page 2 of 8



 1                            Exhibit 1 – Affidavit

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                            Exhibit 1 - Affidavit


                                     Page 2
             Case 2:16-cr-00100-GMN-DJA Document 358-1 Filed 04/16/19 Page 3 of 8



     1                                                   AFFIDAVIT
     2   STATEOFNEVADA                    )
     3   coLrNTY oF      .LARK ]tt
 4              I, Priscila Matera Whalen, being duly swom, depose and say the following:

 5              I am an FSA contractor paralegal assigned to the United       States   Attomey's Office for

 6       the District of Nevada. This affidavit is made in support of a notice of publication frled in

 7       United States t,. Jan Rouven Fuechtener, aka     Lan Schmidt,2:76-CR-100-GMN-CWH.

 8              Notice of Forfeiture was posted via the official govemment internet forfeiture site,

 9       www.forfeiture.gov, consecutively from March 12, 2019, through Apnl 10,2019, evidenced

10       by the attached verified Adverrisement Certification Report and the attached Notice. The

ll       publication of this Notice was reasonably calculated to noti$ all potential claimants.

T2

13
                                                                     Matera Whalen
14                                                             FSA Conftactor Paralegal

15

16       STATEOFNEVADA                    )
t7       couNTYoFCLARK                    it'
18              Subscribed and swom to (or affirmed) before me on        April   15, 2019, by priscila

1g       Matera Whalen.

20
                               PAVUNA PETERI
21                              NOTARY PUELIC                      NO ARY PUBLI
                                SIAIE OF NEVADA
                         Lty Cdnmission Eryir6: @2922
22
                              Ceniflcals tlo: l&3537-l

23

24

25

26

27

28



                                                          Page 3
     Case 2:16-cr-00100-GMN-DJA Document 358-1 Filed 04/16/19 Page 4 of 8



 1                 Exhibit 2 - Advertisement Certification Report

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                 Exhibit 2 - Advertisement Certification Report


                                       Page 4
   Case 2:16-cr-00100-GMN-DJA Document 358-1 Filed 04/16/19 Page 5 of 8



                                  Advertisement Certif ication Report


The Notice of Publication was available on the U4 A4lblEtglCggy web site for at least '18 hours per day
between March '12, 2019 and April 10, 2019. Below is a summary report that identifies the uptime for
each day within the publication period and reports the results of the web monitoring system's daily check
that verifies that the advertisement was available each day.

U.S. v. Jan Rouven Fuechtener (aka Lars Schmidt)

Court Case No:               2:'16-CR-1 00-Gi/N-CWH
For Asset lD(s)              See Attached Advertisement Copy

    Consecutive          Date Advertisement         Total Hours Web Site             Verif:cation lhat
    Calendar Day          Appeared on the           was Available du.ing              Advertisement
        Count                Web Site                   Calendar Day                existed on Web Site
         1                  03l'12t2019                     24.0                         Verified
         2                  03t13t2019                      24.0                         Verified
         3                  03t14t2019                      24.O                         Verified
         4                  03t1512019                      24.0                         Verified
                            03t16t2019                      24.0                         Verified
         6                  03t17t2019                      24.0                         Verified
         7                  03t18t2019                      24.0                         Verified
         8                  03t19t2019                      24.0                         Verified
         9                  03t20t2019                      24.0                         Verified
         10                 03t2112019                      24.0                         Verified
         11                 03t22t2019                      24.0                         Verified
        12                  03t23120't9                     24.0                         Verified
        13                  03124t2019                      24.0                         Verified
        14                  03t25t2019                      24.0                         Verified
                            03t26t2019                      24.0                         Verified
         to                 03t27 t2019                     24.0                         Verified
        17                  03t28t2019                      24.O                         Verified
        '18                 03129t2019                      24.0                         VerifieA
        10                  03/30/2019                      24.0                         Verified
        20                  03t31t2019                      24.0                         Verified
        zt                  04101t2019                      24.0                         Verified
        .))                 04t02t2019                      24.0                         Verified
        z3                  04t03t2019                      24.0                         Verified
        24                  04104t2019                      24.0                         Verified
                            04t05t2019                      24.0                         Verified
        to                  0410612019                      24.0                         Verified
        27                  04t07 t2019                     24.O                         Verified
        28                  04108t2019                      24.0                         Verified
        29                  04109t2019                      24.0                         Verified
        30                  04t10t2019                      24.0                         Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.




                                                  Page 5
  Case 2:16-cr-00100-GMN-DJA Document 358-1 Filed 04/16/19 Page 6 of 8


Attachment l


                      UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEVADA
       COURT CASE NUMBER: 2:16-CR-100-GMN-CWH; NOTICE OF FORFEITURE

        Notice is hereby given that on March 01 , 2019, in the case of U.S. v. Jan Rouven
Fuechtener (aka Lars Schmidt) , Court Case Number 2:'16-CR-100-GMN-CWH, the United
States District Court for the District of Nevada entered an Order condemning and forfeiting
the following property to the United States of America:

      Apple MacBook Air Laptop w/ SanDisk Memory Card and Charger, Model 41466,
      S/N CO2LTOJWFT4

      Apple iMacAll in One CPU, Model 4131 1, SiN C02FH48XDHJN

      Apple wireless mouse and keyboard

      WD My Passport Ultra external hard drive, SiN   \ r(P l EC4A6325
      Netgear Router, Model EX7000, S/N 46D1547RA189D

      Netgear Nighthawk Routerw/ powercord, Model R7500, S/N 3V01485301A50

      Apple iPad 64G8, Model 41337, S/N J3024C81 ETV

      lomega hard drive, S/N J58V121045

      Apple iPad Air, Model A1474, S/N DMPLN7T3FK17

      lomega hard drive, S/N 31641800-R

      Apple MacBook Air Laptop, Model 41304, S/N W89391W9A7

      Sony PCG-991M Laptop Computer, tag# 283320515104663, in black case w/
      Power Cord

      Apple MacBook laptop, Model 41286, S/N CO2H3C9CDV7L

      Apple Laptop, Model A1286, S/N W8017MAVAGU

      Apple MacBook Pro Laptop, Model A1398, S/N C0L33X8FFT1

      Black/Grey WD My Passport USB HDD, SiN WXBlAC4l RPRA

      Apple iPod 'l60GB, Model A1238, S/N 8K3448N092U

      Transcend USB 8GB




                                        Page 6
  Case 2:16-cr-00100-GMN-DJA Document 358-1 Filed 04/16/19 Page 7 of 8



       2 DVD's and 6 mini disks

       External USB HD with blue Wonder Works label

       White External USB HD, S/N WX9'1C80A44347

       SanDisk 32GB Memory Card

       WD External HD, SiN WCC4E2DUZ6R2

       Black lomega GDHDU2 select desktop HD, S/N XRAA379148

       Magnasonic Alarm Clock Recording Device, Model P1300, tag# 130100692

       Magnasonic Alarm Clock Recording Device, Model P'|300, tag# 1 30'100691

       Seagate External Hard Drive, S/N NA5R1GK4

       HP Pavilion DV8000 HSTNN-C16C laptop, S/N CND6151SDY

       Gateway Desktop Computer, Model SX2803-25E, S/N
       PTGBS02001 't 'l 105D2A9600

       Apple iMac All in One CPU, Model 413'l       I,   S/N W81082SZDAS

       Apple iMac All in One CPU, Model 41225, S/N VM810R8FX8A

       Apple iMac All in One CPU, Model 41225, S/N W8807017X89

       Black Apple iPhone, Model A1332, ic: 579C-E2380A, S/N 87036F84A47

       lomega hard drive, S/N 1G8K421146

       Lexar 16GB Thumb Drive

        The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (March '12, 2019) of this
Notice on this official government internet web site, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure and 21 U.S.C. g 853(n)(1). The ancillary petition must be
filed with the Clerk of the Court,333 Las Vegas Boulevard South, Las Vegas, NV 89101,
and a copy served upon Assistant United States Attorney Daniel Hollingsworth, 501 Las
Vegas Boulevard South, Suite 1100, Las Vegas, NV 89101. The ancillary petition shall
be signed by the petitioner under penalty of perjury and shall set forth the nature and
extent of the petitioner's right, title or interest in the forfeited property, the time and
circumstances of the petitioner's acquisition of the right, title and interest in the forfeited
property and any additional facts supporting the petitloner's claim and the relief sought,




                                           Page 7
  Case 2:16-cr-00100-GMN-DJA Document 358-1 Filed 04/16/19 Page 8 of 8


pursuant to 21 U.S.C. $ 853(n).

        Following the Court's disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

         The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need nol be
made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 1'l :59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a) The httos://www.fo rfeiture.oov/Filino Petition. htm
website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. lf you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Daniel Hollingsworth, 501 Las Vegas Boulevard South, Suite 'l 100, Las Vegas,
NV 89101 - This website provides answers to frequently asked questions (FAQs) about
filing a petition for remission. You may file both an ancillary petition with the court and a
petition for remission or mitigation.




                                            Page 8
